Exhibit 99.1 With regards to the distribution of a dividend on April 21, 2015, the Company provides the following data regarding the calculation of the rate of tax being withheld at source from the dividend: Source % of Dividend Israeli Resident Individual Tax % Israeli Resident Corporation Tax % Foreign Resident Tax % Regular Income 25 0 25 Benefited Enterprise 15 0 15 Preferred Enterprise 20 0 20 Weighted tax: Israeli resident individual: 19.64059%, Israeli resident corporation: 0.00000%, Foreign resident 19.64059%.
